ADDENDUM NO. 1 TO SECURITIES PURCHASE AGREEMENT







This Addendum No. 1 to Securities Purchase Agreement (the “Addendum”) is dated
as of December 21, 2009, between Wizzard Software Corporation, a Colorado
corporation (the “Company”), and the purchaser identified on the signature page
hereto (the “Purchaser”).  This Addendum is intended to supplement that certain
Securities Purchase Agreement, dated June 19, 2009, between the Company and the
Purchaser, as amended on September 14, 2009 (the “Agreement”); unless indicated
otherwise, capitalized terms contained herein shall have the same meaning as
they have in the Agreement.




WHEREAS, under the Agreement, the Purchaser purchased 1,200,000 Shares of the
Company’s common stock at a price of $0.50 per Share (the “Per Share Purchase
Price” as defined in Section 1.1 of the Agreement);




WHEREAS, Section 4.15 of the Agreement grants to the Purchaser the right to
notify the Company on up to five occasions that it intends to purchase an amount
of Shares equal to 250% in the aggregate of the amount of Shares purchased under
the Agreement, at the Per Share Purchase Price of $0.50 per Share and on the
same terms and conditions as described therein (the “Option”);




WHEREAS, the above-reference Section 4.15 provides for the Company and the
Purchaser to enter into an agreement substantially similar to the Agreement in
connection with the exercise of the Option;




WHEREAS, under Amendment No. 1 To Securities Purchase Agreement, the Company and
the Purchaser amended the definition of “Per Share Purchase Price” in the
Agreement to $0.40 per Share ;




WHEREAS, the Purchaser further wishes to partially exercise the Option in the
amount of 1,200,000 Shares at the new Per Share Purchase Price of $0.40, for
aggregate gross proceeds of $480,000;




NOW, THEREFORE, in consideration of the mutual covenants contained in this
Addendum, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Purchaser
agree as follows:




1.

Exercise of Option; Closing.  On the Closing Date, upon the terms and subject to
the conditions set forth herein, substantially concurrent with the execution and
delivery of this Addendum by the parties hereto, the Company agrees to sell, and
the Purchaser agrees to purchase, 1,200,000 Shares pursuant to Section 4.15 of
the Agreement, at the revised Per Share Purchase Price of $0.40 per Share.  The
Purchaser shall deliver to the Company, via wire transfer purchase proceeds
equal to $480,000 (the “Subscription Amount”), and the Company shall deliver to
the Purchaser its Shares.  The Company and the Purchaser shall deliver the other
items set forth in Section 2 deliverable





--------------------------------------------------------------------------------

at the Closing.  Upon satisfaction of the covenants and conditions set forth in
Section 2, the Closing shall occur at the offices of G&M or such other location
as the parties shall mutually agree.




2.

Deliveries.




(a)

On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to the Purchaser the following:




(i)

this Addendum duly executed by the Company;




(ii)

a legal opinion of Company Counsel, substantially in the form of Exhibit A
attached hereto; and




(iii)

a copy of the irrevocable instructions to the Company’s transfer agent
instructing the transfer agent to deliver via the Depository Trust Company
Deposit Withdrawal Agent Commission System (“DWAC”) Shares equal to the
Purchaser’s Subscription Amount divided by the Per Share Purchase Price,
registered in the name of the Purchaser.




(b)

On or prior to the Closing Date, the Purchaser shall deliver or cause to be
delivered to the Company the following:




(i)

this Addendum duly executed by the Purchaser; and




(ii)

the Purchaser’s Subscription Amount by wire transfer to the account as specified
in writing by the Company.




3.

Joint Partial Waiver of Paragraph 4.15 of Agreement.  The Company and the
Purchaser hereby agree that this Addendum shall satisfy the requirements of
Section 4.15 of the Agreement and hereby waive the requirement that the parties
enter into an agreement substantially similar to the Agreement in connection
with this Option exercise.




4.

Representations and Warranties of the Company.  The Company hereby affirms the
accuracy of the Representations and Warranties set forth in Section 3.1 of the
Agreement as of the date hereof.




5.

Representations and Warranties of the Purchaser.

The Purchaser hereby affirms the accuracy of the Representations and Warranties
set forth in Section 3.2 of the Agreement as of the date hereof and further
represents that the number of Shares beneficially owned by the Purchaser and its
Affiliates following the issuance of the Shares under this Addendum will not
exceed the Blocker Amount as defined in the Agreement.




6.

Governing Terms.

All other terms and conditions of the Agreement shall remain in full force and
effect and shall govern this Addendum.





--------------------------------------------------------------------------------

SIGNATURE PAGE TO ADDENDUM NO. 1 TO SECURITIES PURCHASE AGREEMENT







IN WITNESS WHEREOF, the parties have caused this Addendum No. 1 to Securities
Purchase Agreement to be duly executed and delivered by their duly authorized
officers as of the date and year first written above.




COMPANY:




WIZZARD SOFTWARE CORPORATION,

a Colorado corporation







By:/s/Christopher J. Spencer

Name: Christopher J. Spencer

Title:  President







 




PURCHASER

SUBSCRIPTION AMOUNT

SHARES

ALPHA CAPITAL ANSTALT

Pradafant 7

9490 Furstentums

Vaduz, Liechtenstein

Fax: 011-42-32323196
















___________________________________________

/s/Konrad Ackerman

By: Konrad Ackerman

Title: Owner

$480,000

1,200,000









